DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/20 is being considered by the examiner.

Response to Amendment
This office action is in response to preliminary amendment filed on 12/21/20.  Claims 1-8, 10-20, 23, and 29 are currently pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AKL et al. (US 2021/0345197 which claims benefit to Provisional application No. 63/018,129 which discloses all the relied upon citations).
Regarding claim 1, AKL teaches an information transmission method, comprising:
receiving, by a third transmission node (IAB node), context information (cell configuration) of a first transmission node (first IAB donor) or a second transmission node (second IAB donor) transmitted by the first transmission node (IAB node receives cell configuration of first IAB donor or second IAB donor from first IAB donor) [par 73-78]; and
storing, by the third transmission node, the context information (IAB node stores cell configuration after reception) [par 73-78].
Regarding claim 2, AKL teaches the method as claimed in claim 1, wherein the first transmission node is a Centralized Unit (CU), the second transmission node is a Distributed Unit (DU), and in a case where the third transmission node comprises one or more DUs, the first transmission node transmits the context information via an F1 interface (F1 connection) (CU of an IAB donor may communicate with a DU of an IAB node over an F1 connection) [par 65].
Regarding claim 3, AKL teaches the method as claimed in claim 2, wherein before receiving, by the third transmission node, the context information of the first transmission node or the second transmission node transmitted by the first transmission node, the method further comprises:
transmitting, by the third transmission node via an F1 interface, a request message for obtaining the context information (IAB node may request cell configuration from first IAB donor or second IAB donor) [par 74-75].
	Regarding claim 8, AKL teaches the method as claimed in claim 1, wherein when the first transmission node, the second transmission node and the third transmission node are relay nodes (relay stations) [par 31], the context information is transmitted via an Xn interface (configuration messages may be sent using an F1 application protocol (Fl AP) message, and/or the like) [par 59]; and the relay node comprises at least one of the followings: a base station and an Integrated Access Backhaul (IAB) node [par 59].
	Claim 29 recites similar subject matter as claim 1 and is therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKL et al. (US 2021/0345197) in view of Raaf et al. (US 2013/0182555).
Regarding claim 4, AKL does not explicitly teach wherein transmitting, by the third transmission node via the F1 interface, the request message for obtaining the context information comprises:  transmitting, by the third transmission node via the F1 interface, the request message upon reception of a Radio Resource Control (RRC) re-establishment request.  In an analogous prior art reference, Raaf teaches transmitting by a third transmission node (RN) a request message for context information based upon reception of a Radio Resource Control (RRC) re-establishment request (RN requests context information from DeNB based on UE requesting re-establishment) [Fig 2, S20; par 90-91].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AKL to allow transmitting, by the third transmission node via the F1 interface, the request message for obtaining the context information comprises:  transmitting, by the third transmission node via the F1 interface, the request message upon reception of a Radio Resource Control (RRC) re-establishment request, as taught by Raaf, in order to request context information based on a RRC re-establishment request when required.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKL et al. (US 2021/0345197) in view of Tamaki et al (US 2013/0183971).
Regarding claim 5, AKL teaches wherein the context information comprises a transmission node identifier and context information of a transmission node (cell configuration includes configuration information associated with one or more cells served by and/or activated on a DU of the IAB node and/or information associated with the second IAB donor) [par 78]; but does not explicitly teach the context information further comprises at least one of cause information, wherein the cause information is used for indicating a cause for transmitting the context information, and the cause comprises one of the followings: handover preparation and re-establishment preparation; validity period information, wherein the validity period information is used for indicating a validity period of the context information; cycle information, wherein the cycle information is used for indicating a cycle of transmitting the context information, and when a handover or re-establishment operation is still not executed after expiration of the cycle, the context information becomes invalid.  In an analogous prior art reference, Tamaki teaches context information (Relay Node Access Information (RNAI)) comprises validity period information (validity time), wherein the validity period information is used for indicating a validity period of the context information (RNAI may no longer be considered valid after validity time expires) [par 94].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AKL to allow the context information to comprise validity period information, wherein the validity period information is used for indicating a validity period of the context information; cycle information, as taught by Tamaki, in order to allow the third transmission node to determine whether the context information is valid or not.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keskitalo et al. (US 2021/0176670 which claims benefit to Provisional application No. 62/594,435 which discloses all the relied upon citations) in view of Tamaki et al (US 2013/0183971).
Regarding claim 12, Keskitalo teaches an information transmission method, comprising:  receiving, by a target serving node (RN) of a transmission node, handover preparation request information (information about candidate BSs/cells) transmitted by a source serving node (serving BS) of the transmission node, but does not explicitly teach wherein the handover preparation request information comprises at least one of the followings: cause information, validity period information, cycle information and identifier information of a target transmission node; and transmitting, by the target serving node, handover preparation confirmation information to the source serving node after receiving the handover preparation request information; wherein the cause information is used for indicating that the handover preparation request information is a request for advance preparation for handover or a request for preparation for re-establishment; the validity period information is used for indicating a validity period of the handover preparation request information; the cycle information is used for indicating a cycle of transmitting the handover preparation request information, and when a handover or re-establishment operation is still not executed after expiration of the cycle, the handover preparation request information becomes invalid.  In an analogous prior art reference, Tamaki teaches the handover preparation request information (Relay Node Access Information (RNAI)) comprises validity period information (validity time), wherein the validity period information is used for indicating a validity period of the handover preparation request information (RNAI may no longer be considered valid after validity time expires) [par 94]; and transmitting, by a target serving node (Target DeNB), handover preparation confirmation information (Handover Request Ack) to the source serving node (Source DeNB) after receiving the handover preparation request information (Handover Request) (DeNB transmits Handover Request Ack after receiving Handover Request) [Fig 3B, 24; par 67].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Keskitalo to allow the handover preparation request information comprises at least one of the followings: cause information, validity period information, cycle information and identifier information of a target transmission node; and transmitting, by the target serving node, handover preparation confirmation information to the source serving node after receiving the handover preparation request information; wherein the cause information is used for indicating that the handover preparation request information is a request for advance preparation for handover or a request for preparation for re-establishment; the validity period information is used for indicating a validity period of the handover preparation request information; the cycle information is used for indicating a cycle of transmitting the handover preparation request information, and when a handover or re-establishment operation is still not executed after expiration of the cycle, the handover preparation request information becomes invalid, as taught by Tamaki, in order to to allow the target serving node to determine whether the handover preparation request information is valid or not.
Regarding claim 13, Keskitalo teaches the method as claimed in claim 12, wherein the source serving node transmits the handover preparation request information to a plurality of target serving nodes, wherein the handover preparation request information is used for requesting preparation of handover resources (possible access resources), and identifier information of a plurality of target transmission nodes corresponds to the plurality of target serving nodes (information about candidate BSs may be transmitted to multiple RNs) [par 58-59].
Regarding claim 14, Keskitalo teaches the method as claimed in claim 12, wherein the source serving node is at least one of the followings: a Centralized Unit (CU), a Distributed Unit (DU), an Integrated Access Backhaul (IAB) node, a relay, and a base station (serving BS) [par 59];
the target serving node is at least one of the followings: a DU, an IAB node, a relay (RN) [par 58] and a base station.
Regarding claim 15, Keskitalo teaches the method as claimed in claim 14, wherein when the transmission node is an IAB node (RN has self-backhaul link) [par 40], the source serving node is a parent node of the IAB node (serving RN) [par 40].

Allowable Subject Matter
Claim 23 is allowed.
Claims 7, 10-11, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647